Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.  Claims 2 and 12-15 are pending and claim 2 is currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quilty (https://www.youtube.com/watch?v=uDMQyerht9E ) in view of Mann (U.S. Publication 2013/0099438) and in further view of Demetz (DE2335730) in still further view of Saulietis (U.S. Patent 4,945,642).
In regards to claim 2, Quilty discloses a method of making a sewing pattern piece (plastic triangular piece) having a size and shape corresponding to a desired component configured for constructing a sewn fabric assemblage (fabric triangular piece), the method comprising: 
Placing pattern paper (blue stencil film) on a mat (book below; see around time stamp 4:04)

    PNG
    media_image1.png
    724
    1287
    media_image1.png
    Greyscale


Positioning a lower surface of a patternmaker accessory (ruler) on the pattern paper (see around time stamp 4:31)
 

    PNG
    media_image2.png
    717
    1281
    media_image2.png
    Greyscale

wherein the outermost peripheral edge of the patternmaker accessory (sides of the ruler) corresponds to a desired location of the portion of the shape of the sewing pattern piece and marking the pattern paper adjacent the outermost peripheral edge of the patternmaker accessory held on the pattern paper thereby delineating the sewing pattern piece (moving the pen along the ruler to mark the pattern paper);  (using the ruler to mark the three sides of the triangle on the blue film/paper ; see around time stamp 4:44);

    PNG
    media_image3.png
    744
    1286
    media_image3.png
    Greyscale

removing the patternmaker accessory from the pattern paper (removing the ruler);
and cutting the pattern paper at the delineated sewing pattern (cutting the triangle out with scissors) to separate the pattern paper at the delineated sewing pattern piece to separate the sewing pattern piece from the pattern paper. 

    PNG
    media_image4.png
    728
    1279
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    722
    1280
    media_image5.png
    Greyscale


Quilty discloses the method of making a sewing pattern piece with the use of tape and a book/table top to hold down the pattern paper/ blue film rather than magnets and a magnetic cutting mat.   
Attention is directed to the Mann magnetic ruler and cutting mat.  Mann discloses that in sewing and crafts, etc, it can be a challenge to hold the fabric still during cutting to make sure that the correct size and shape and orientation for the piece is achieved.  
“Sewing rulers can be used along with sewing mats to size some pieces, provide a straight edge for cutting, and to attempt to hold the fabric still against the cutting mat or other underlying surface while cutting. Holding the ruler with pressure while making sure the fabric doesn't move and working the cutter can be difficult, particularly when the cuts require trading hands or turning around the table. Also, if pressure is removed from the sewing ruler, the fabric can slip, bunch, or otherwise move out of position, requiring the sewer to reposition the piece of fabric.  Some magnetic rulers and cutting mats have been created for use with paper cutting and scrapbooking… “(paragraphs [0003-005]).  
Mann further explains that magnets can be employed with rulers or individually to hold the fabric or workpiece to a magnetic cutting mat; 
“With fabric 20 held in place by magnetic ruler 140 and/or holders 160, the individual is able to use both hands for other tasks, rather than having to keep at least one hand on the ruler to make sure the desired alignment is not disrupted” (paragraph [0025]). 
Magnets can be reused unlike tape which requires a new piece to hold down every cutting job, and provide a stronger hold than tape that allow thicker pieces of material to be held.   One having ordinary skill in the art would have found it obvious to have employed a magnetic hold down system to constrain the blue film/ paper of Quilty with a magnetized ruler as taught by Mann instead of using tape which requires a new piece for every cutting job and holds the ruler stationary during the marking step so that ruler maintains its desired position without slipping while the user holds the ruler against the workpiece.  
The modified device of Quilty does disclose that the rulers can be formed with magnets embedded in themselves; “Ruler magnets 148 may be attached to base 144 using adhesive, press-fit, fasteners, a second magnet on or in the top surface of base 144, or by any other suitable method or device. (Mann paragraph [0042]) but does not disclose a  plurality a plurality of equally sized circular openings extending downward from the upper surface of the patternmaker accessory, each of said openings of said plurality of openings being configured to individually receive each magnet of a plurality of magnets, each magnet of said plurality of magnets having a cylindrical housing extending between an upper end and a lower end opposite said upper end, said lower end having a cavity sized and shaped for receiving a magnet base therein and an annular flange spaced from the lower end extending outward from the cylindrical housing to releasably hold the patternmaker accessory in a desired position on the pattern paper; placing a first magnet of said plurality of magnets in a first opening of said plurality of openings in the positioned patternmaker accessory so the corresponding cylindrical housing of the first magnet engages an inner wall defining said first opening and the corresponding annular flange of said first magnet is positioned above the upper face of the patternmaker accessory and placing a second magnet of said plurality of magnets in a second opening of said plurality of openings in the positioned patternmaker accessory so the corresponding cylindrical housing of the second magnet engages an inner wall defining said second opening and the corresponding annular flange of said second magnet is positioned above the upper face of the patternmaker accessory to hold the positioned patternmaker accessory on the pattern paper with the outermost peripheral edge of the patternmaker accessory in the position corresponding to the desired location, the first and second magnets holding the patternmaker accessory against movement relative to the magnetic cutting mat assembly in directions parallel to the face of the patternmaker layer of the magnetic cutting mat assembly and pattern paper.   
Attention is further directed to the Demetz system that discloses a means holding a template or stencil to the drawing board such that the user does not need to hold the template when painting or drawing.  Demetz discloses providing at least two fitting holes in the template into which permanent magnets with a corresponding cross section and flat end face can be inserted (paragraph [0004]) to lock the template against rotation.  Demetz has demonstrated an alternative means of combining a template for hold down relative to a magnetic surface utilizing multiple removable magnets that extend through the template rather than being embedded or placed on top of the template.  This configuration allows the template to be pivoted about one of the placed magnets to be repositioned while still maintaining attachment to the metal sheet rather requiring that the entire template be lifted for repositioning as in the case of an embedded magnet, or be completely uncoupled from the magnetic surface as is evident from a magnet that is placed on top of the template during repositioning.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Quilty/Mann template system as shown by Demetz to have incorporated a multiple hole locking magnetic system within the template instead of utilizing hold down magnets as shown by Mann as an alternative means of securing the template to the magnetic surface that allows for partial rearrangement of the template without completely decoupling the template from the work surface. 
 Therefore the modified device of Quilty discloses a method of making a sewing pattern piece (triangular piece) having a size and shape corresponding to a desired component configured for constructing a sewn fabric assemblage (triangular assemblage), said method comprising: placing pattern paper (blue film) on a magnetic cutting mat assembly (as modified by Mann) comprising a cutting mat (110 Mann), a magnetic layer (116 Mann) attached to the cutting mat (110 Mann) and a patternmaker layer  (114 Mann) attached to the magnetic layer (116 Mann) opposite the cutting mat (110 Mann), wherein the pattern paper (blue film) is placed on a face of the patternmaker layer (114 Mann as modified corresponding to the book or table surface of Quilty) of the magnetic cutting mat assembly; positioning a lower surface of a patternmaker accessory (ruler /  magnetic ruler 140 Mann) on the pattern paper  (blue film) placed on the face of the patternmaker layer (114 Mann) of the magnetic cutting mat assembly (110 Mann), said patternmaker accessory (ruler /  magnetic ruler 140 Mann) having an outermost peripheral edge (edge of the ruler) shaped to correspond to a portion of the shape of the sewing pattern piece (straight edge of ruler corresponds to straight line of triangle), an upper surface opposite the lower surface and a plurality of equally sized circular openings (17 as modified by Demetz), extending downward from the upper surface of the patternmaker accessory (the ruler with holes as modified by Demetz), each of said openings of said plurality of openings being configured to individually receive each magnet of a plurality of magnets (18/19 ) as modified by Demetz), each magnet of said plurality of magnets having a cylindrical housing (lower portion of 19) extending between an upper end and a lower end opposite said upper end, said lower end having a cavity sized and shaped for receiving a magnet base (18 is received in 19; see fig. 2 Demetz) therein and an annular flange (top portion of 19 Demetz) spaced from the lower end extending outward from the cylindrical housing to releasably hold the patternmaker accessory (ruler) in a desired position on the pattern paper, wherein the step of positioning the patternmaker accessory on the pattern paper (blue film) includes positioning the outermost peripheral edge of the patternmaker accessory (ruler) at a position on the pattern paper corresponding to a desired location of the portion of the shape of the sewing pattern piece (along the side of the triangle as shown by Quilty); 2CCHS 190903 placing a first magnet of said plurality of magnets in a first opening of said plurality of openings in the positioned patternmaker accessory (the magnets replace the tape of Quilty; as modified by Demetz) so the corresponding cylindrical housing of the first magnet (18 Demetz) engages an inner wall defining said first opening (e.g. 17 Demetz provided in the ruler; the entire magnet including the cylindrical housing engages with the inner wall via the placement of the magnet within the inner wall) and the corresponding annular flange (top portion of 19 Demetz) of said first magnet is positioned above the upper face of the patternmaker accessory (ruler) and placing a second magnet of said plurality of magnets (replaces the second piece of tape of Quilty as modified by Demetz) in a second opening of said plurality of openings (second opening 17) in the positioned patternmaker accessory so the corresponding cylindrical housing (bottom portion of 19 Demetz) of the second magnet engages an inner wall (wall of 17 Demetz in the ruler) defining said second opening and the corresponding annular flange  (top portion of 19 Demetz) of said second magnet is positioned above the upper face of the patternmaker accessory (upper face of the ruler) to hold the positioned patternmaker accessory on the pattern paper with the outermost peripheral edge of the patternmaker accessory in the position corresponding to the desired location (alongside of the triangle as demonstrated by Quilty), the first and second magnets holding the patternmaker accessory against movement relative to the magnetic cutting mat assembly in directions parallel to the face of the patternmaker layer of the magnetic cutting mat assembly and pattern paper(as modified by Mann); marking the pattern paper (with a marker/pen as shown by Quilty) adjacent the outermost peripheral edge of the patternmaker accessory (along the side of the ruler) held on the pattern paper thereby delineating the sewing pattern piece (a triangular piece); removing the first and second magnets from the first and second openings of said plurality of openings in the patternmaker accessory to free the patternmaker accessory from the pattern paper (corresponds to the removal of the tape in Quilty); moving the patternmaker accessory relative to the pattern paper and the magnetic cutting mat assembly (e.g. removing the blue film from the cutting mat); and cutting the pattern paper at the delineated sewing pattern piece to separate the sewing pattern piece from the pattern paper (with scissors as demonstrated by Quilty).
To the extent that is can be argued that the spherical top of the magnet of
Demetz is not an annular flange. The difference between Demetz and the claimed invention amounting to a change of shape of the holding portion of the magnet, which does not materially affect the claimed steps of a method of making a sewing pattern piece. The Applicant has not disclosed that an annular flange solves any stated problem or is for any particular purpose. Moreover, it appears the magnet of Demetz or of Applicant's invention would have performed equally well with the magnet handle having any shape as it extends over the workpiece and does not interfere with the ability of the magnet to engage the hole in the accessory. Additionally, it would have been an obvious matter of design choice to make the handle portion of the magnet of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. /n re Dailey et al., 149 USPQ 47. It would have been prima facie obvious to modify Demetz to have a flanged annular top portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Demetz.
	To the extent that it can be argued that the blue film of Quilty is not paper. Attention is further directed to the Saulietis quilting template.  Saulietis discloses that while thicker materials such as transparent plastic are preferable for making sewing templates, it is old and well known to use paper patterns for cutting pieces (background).  Replacing the blue film of Quilty for a piece of paper or cardstock would have been well within the skill of one of ordinary skill in the art as taught by Saulietis as an alternative means of generating a template using the ruler and scissors for use in generating the final sewn fabric assemblage. 
	
In regards to claim 12, the modified device of Quilty discloses wherein the patternmaker accessory comprises a patternmaker ruler (ruler as modified with magnets by Mann and Demetz).

Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Quilty (https://www.youtube.com/watch?v=uDMQyerht9E ) in view of Mann (U.S. Publication 2013/0099438), Demetz (DE2335730), Saulietis (U.S. Patent 4,945,642) and in further
In regards to claims 13-15, Quilty discloses that the method is for creating a sewing template.  Additionally, Mann discloses that the magnetic cutting set is used with quilters and magnetic ruler sewing kits. Mann discloses “Sewing clothes, quilts, crafts, etc., almost always involves the tedious task of measuring and cutting various pieces of fabric to be used in a project. Many times, these multiple pieces of fabric must be cut in various sizes and shapes as required by a sewing pattern or otherwise by a desired design” (paragraph [0003]).  While both Quilty and Mann disclose a sewing ruler, they do not positively discloses a patternmaker curve, hipcurve or square.  However, attention is further directed to the Impastato reference. Impastato also disclose an instrument for making garments that incorporates a square end, ruler, curve and hip curve such that accurate alterations for various parts of a garment can be achieved. Impastato discloses “FIG. 2 illustrates use of the instrument for increasing the waist of a garment. The straight edge 2 is placed at the intersection of the armhole and side seam and is angled out to increase the waist measurement. A line is drawn along the straight edge on excess material with which a pattern is customarily provided or on material that has been added to the pattern, for example with adhesive plastic tape. Conversely, the straight edge can be angled in from the intersection of the armhole and the side seam to decrease the waist measurement.” Thereby Impastato also discloses laying the instrument flat and utilizing it to mark the fabric.  As both the Impastato instrument and the Quilty cutting set involve marking and cutting fabric, it would have been obvious to have incorporated an instrument such as shown by Impastato into the cutting set of Quilty that also benefitted from the magnetic hold down means as shown by Mann so that various non-straight marks and cuts could be achieved while securely positioning the Impastato instrument. 

Conclusion

Response to Arguments
Applicant’s arguments with respect to claims 2, 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724